19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin X. FLEMING, Plaintiff Appellant,v.V. R. CRAWFORD, Superintendent, Defendant Appellee.andMelvin X. FLEMING, Plaintiff Appellant,v.V. R. CRAWFORD, Superintendent;  Edward W. Murray, Director,Virginia Department of Corrections, Defendants Appellees.
Nos. 93-7079, 93-7080.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 24, 1994.Decided:  March 15, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (MC-93-1-2, CA-93-965-2)
Melvin X. Fleming, Appellant Pro Se.
E.D.Va.
DISMISSED IN NO.93-7079 AND AFFIRMED IN NO. 93-7080.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In No. 93-7079, Appellant appeals the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) action.  His notice of appeal was filed outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), and he did not obtain an extension of time under Fed.  R.App. P. 4(a)(5) or 4(a)(6).  Appellant's failure to note a timely appeal or obtain an extension deprives this Court of jurisdiction.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).  Consequently, we dismiss the appeal.


2
In No. 93-7080, Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the records and the district court opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fleming v. Crawford, No. CA-93-965-2 (E.D. Va.  Sept. 27, 1993).


3
We deny Appellant's Motion for Relief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.